NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  18-AUG-2022
                                                  07:51 AM
                                                  Dkt. 58 SO

                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


          RAYMOND V. RAMES, Claimant-Appellant-Appellant,
                                   v.
            STARWOOD HOTELS AND RESORTS WORLDWIDE, INC.,
                     Employer-Appellee-Appellee,
                                  and
                        SEDGWICK CMS – HAWAII,
                 Insurance Carrier-Appellee-Appellee


   APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
                   (CASE NO. AB 2015-055(K)(S))

                      SUMMARY DISPOSITION ORDER
      (By:   Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

          Self-represented Claimant-Appellant-Appellant
Raymond V. Rames appeals from the "Order Denying Claimant's
Motion for Temporary Remand" entered by the Labor and Industrial
Relations Appeals Board (LIRAB) on June 19, 2018.1 For the
reasons explained below, we affirm.
          On September 14, 2007, Rames was injured while working
for Employer-Appellee-Appellee Starwood Hotels and Resorts
Worldwide, Inc. He received workers compensation benefits from
Starwood. His health care provider returned him to full duty
status with no limitations on May 26, 2008.


      1
            The June 19, 2018 order was interlocutory, but became eligible for
appellate review when LIRAB entered its June 26, 2018 "Decision and Order[.]"
See Order Denying October 4, 2018 Motion to Dismiss Appeal for Lack of
Appellate Jurisdiction (Dec. 11, 2018).
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Rames was also injured on September 6, 2008, while
working for Starwood. The State of Hawai#i Department of Labor
and Industrial Relations Disability Compensation Division (DCD)
found that Rames sustained a new injury on September 6, 2008, and
denied Rames' request to reopen the claim for his September 14,
2007 injury.
          The record indicates that Rames was also injured while
working on March 24, 2008, and on April 18, 2010; the record does
not indicate whether Rames received workers compensation benefits
for either injury.
          On November 9, 2012, the Family Court of the Fifth
Circuit issued a garnishee order to Starwood for funds owed to
Rames to satisfy a judgment for unpaid child support. On
January 23, 2015, DCD ordered that Starwood comply with the
garnishee order.2 Rames appealed.3 On May 3, 2017, LIRAB issued
an order stating that "[t]he sole issue to be determined is . . .
[w]hether [Starwood] shall comply with the Garnishee Order[.]"
          On November 24, 2017, Rames applied to DCD for a
hearing on "whether I am permanently totally disabled as a result
of injuries caused by my work accidents which occurred on
9/14/2007, 3/24/2008, 9/6/2008, and 4/18/2010." By letter dated
April 24, 2018, Rames asked DCD to set a hearing on his
November 24, 2017 request. By letter dated April 27, 2018, DCD
informed Rames that it was unable to set a hearing because his
case was on appeal to LIRAB.
          By letter dated May 23, 2018, Rames asked LIRAB to
remand his case "to Kauai DCD Office[.]" No reason was given for
the requested remand. LIRAB issued the "Order Denying Claimant's
Motion for Temporary Remand" on June 19, 2018.




      2
            An amended decision was issued on January 28, 2015, to correct the
name of Starwood's insurance carrier.
      3
            It appears that Starwood satisfied the garnishee order because a
release of garnishee was filed in the family court on July 13, 2015.
Starwood's counsel explained that Starwood paid the garnishee order because
there was no stay of the DCD's January 23, 2015 decision.

                                      2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On June 26, 2018, LIRAB issued a "Decision and Order"
affirming the DCD's January 23, 2015 decision ordering that
Starwood comply with the garnishee summons.
          This appeal followed.4
          "Appellate review of a LIRAB decision is governed by
HRS [Hawaii Revised Statutes] § 91-14(g)." Botelho v. Atlas
Recycling Ctr., 146 Hawai#i 435, 442, 463 P.3d 1092, 1099 (2020)
(cleaned up). HRS § 91–14(g) (2012 & Supp. 2016) provides:

            Upon review of the record the court may affirm the
            decision of the agency or remand the case with
            instructions for further proceedings; or it may
            reverse or modify the decision and order if the
            substantial rights of the petitioners may have been
            prejudiced because the administrative findings,
            conclusions, decisions, or orders are:

            (1)   In violation of constitutional or statutory
                  provisions;

            (2)   In excess of the statutory authority or
                  jurisdiction of the agency;

            (3)   Made upon unlawful procedure;

            (4)   Affected by other error of law;

            (5)   Clearly erroneous in view of the reliable,
                  probative, and substantial evidence on the whole
                  record; or
            (6)   Arbitrary, or capricious, or characterized by
                  abuse of discretion or clearly unwarranted
                  exercise of discretion.

          Rames challenges the June 19, 2018 order denying his
request for a remand to DCD. Hawaii Administrative Rules § 12-
47-24(a) applies to remands. It provides:

            [LIRAB] may issue an order remanding any proceeding:

            (1)   For determination of an issue not decided by the
                  [DCD]; or




       4
             Rames's opening brief does not comply with Rule 28(b) of the
Hawai#i Rules of Appellate Procedure. Nevertheless, the Hawai#i Supreme Court
instructs that to promote access to justice, pleadings prepared by self-
represented litigants should be interpreted liberally, and self-represented
litigants should not automatically be foreclosed from appellate review because
they fail to comply with court rules. Erum v. Llego, 147 Hawai#i 368, 380-81,
465 P.3d 815, 827-28 (2020).

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          (2)   For such other action by the [DCD] as may serve the
                interests of the just, speedy, and inexpensive
                determination of the appeal.

(Emphasis added.) Accordingly, we review LIRAB's order for abuse
of discretion. Our review is also "qualified by the principle
that the agency's decision carries a presumption of validity and
appellant has the heavy burden of making a convincing showing
that the decision is invalid[.]" Keep the N. Shore Country v.
Bd. of Land & Nat. Res., 150 Hawai#i 486, 503, 506 P.3d 150, 167
(2022) (citations omitted).
          Rames contends that LIRAB should have remanded the case
concerning Rames's September 14, 2007 injury to DCD "to coreect
[sic] changes in Rames [sic] physical condition such as may be
shown by his doctor's recent medical report, which would
demonstrate that he is now permanently and totally disabled."
The only authority cited by Rames is HRS § 386-89,5 which gives

     5
          HRS § 386-89 (2015) provides:

          Reopening of cases; continuing jurisdiction of director.

                (a)   In the absence of an appeal and within twenty
          days after a copy of the decision has been sent to each
          party, the director of labor and industrial relations may
          upon the director's own motion or upon the application of
          any party reopen a case to permit the introduction of newly
          discovered evidence, and may render a revised decision.

                (b)   The director may at any time, either of the
          director's own motion or upon the application of any party,
          reopen any case on the ground that fraud has been practiced
          on the director or on any party and render such decision as
          is proper under the circumstances.
                (c)   On the application of any party in interest,
          supported by a showing of substantial evidence, on the
          ground of a change in or of a mistake in a determination of
          fact related to the physical condition of the injured
          employee, the director may, at any time prior to eight years
          after date of the last payment of compensation, whether or
          not a decision awarding compensation has been issued, or at
          any time prior to eight years after the rejection of a
          claim, review a compensation case and issue a decision which
          may award, terminate, continue, reinstate, increase, or
          decrease compensation. No compensation case may be reviewed
          oftener than once in six months and no case in which a claim
          has been rejected shall be reviewed more than once if on
          such review the claim is again rejected. The decision shall
          not affect any compensation previously paid, except that an
          increase of the compensation may be made effective from the
                                                              (continued...)

                                    4
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the director of labor and industrial relations authority to
reopen a workers compensation case under certain conditions, and
subject to certain limitations. The issue Rames sought to remand
— whether his temporary total disabiltiy rating should be
converted to a permanent total disability rating — was not before
LIRAB in Rames's appeal from the DCD's order that Starwood comply
with the garnishee summons. Under these circumstances we cannot
conclude that LIRAB abused its discretion by denying Rames's
request for a remand.6
          For the foregoing reasons, we affirm LIRAB's "Order
Denying Claimant's Motion for Temporary Remand" entered on
June 19, 2018.
          DATED: Honolulu, Hawai#i, August 18, 2022.

On the briefs:
                                          /s/ Lisa M. Ginoza
Raymond V. Rames,                         Chief Judge
Self-represented Claimant-
Appellant-Appellant.                      /s/ Keith K. Hiraoka
                                          Associate Judge
Scott G. Leong,
Shawn L.M. Benton,                        /s/ Clyde J. Wadsworth
Christine J. Kim,                         Associate Judge
for Employer/Insurance Carrier-
Appellee-Appellee Starwood Hotels
and Resorts Worldwide, Inc. and
Sedgwick CMS - Hawaii.



      5
       (...continued)
            date of the injury, and if any part of the compensation due
            or to become due is unpaid, a decrease of the compensation
            may be made effective from the date of the injury, and any
            payment made prior thereto in excess of such decreased
            compensation shall be deducted from any unpaid compensation
            in such manner and by such method as may be determined by
            the director. In the event any such decision increases the
            compensation in a case where the employee has received
            damages from a third party pursuant to section 386-8 in
            excess of compensation previously awarded, the amount of
            such excess shall constitute a pro tanto satisfaction of the
            amount of the additional compensation awarded. This
            subsection shall not apply when the employer's liability for
            compensation has been discharged in whole by the payment of
            a lump sum in accordance with section 386-54 [(concerning
            commutation of periodic payments)].
      6
            We express no opinion about whether Rames is entitled to reopen
the DCD proceeding for his 2007 work injury claim under HRS § 386-89.

                                      5